Elliott, J.
The complaint of the relator is founded on ¡a bond executed by Lindley as principal, and the other appellants as sureties. It is alleged that the appellant Lindley, .as administrator, petitioned for an order to sell the real estate of his intestate ; that he obtained the order sought, and that the bond i&suit was executed and approved by the court. It is further alleged that “the said Hiram Lindley, as such ¡administrator, proceeded to sell said real estate for a large sum of money, to wit, five thousand dollars; that the sales so made were by said administrator reported to the court and approved ; that the said sum remains in the hands of the defendant Hiram Lindley.” It is also alleged that Lindley was removed from his trust and the relator appointed his successor, and that Lindley, “ although often requested so to do, has failed, neglected and refused to account to the relator for the proceeds of said sale.”
It is our judgment that the complaint is sufficient, inasmuch as it shows that the former administrator received money from the sale of the real estate of his intestate for which he has refused to account, and that he still has the money in his hands.
The criticism of counsel upon the special finding is founded on a mistake. The finding not only states that the notes given for the purchase-money were paid, but it also states that the defendant Lindley is chargeable therewith. It further states that the whole amount with which Lindley is ■chargeable is $4,928.85.
Judgment affirmed.